Citation Nr: 0824248	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-24 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased initial rating for hepatitis C, 
rated as 20 percent disabling for the period from December 
20, 2001, to December 31, 2003, and as noncompensable since 
January 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which granted service connection for hepatitis and 
rated it as 20 percent disabling effective December 20, 2001, 
and noncompensable from January 1, 2004.  In April 2007, the 
veteran testified before the Board at a hearing held at the 
RO.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2007).  
The governing norm in exceptional cases is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

VA medical records dated in March 2002 reflect that the 
veteran was expected to be out of work for a long period of 
time due to his hepatitis C.  A June 2002 note from his 
attending physician indicates that he was unable to work due 
to the condition and could not operate heavy machinery and 
had to avoid prolonged standing, sitting, reaching, and 
walking.  He had to rest due to severe fatigue from his 
treatment.  In August 2002, his physician opined that he was 
permanently and totally disabled and that due to a new course 
of treatment beginning in late August 2002, it was expected 
that he would be out of work for about one year.  In October 
2002, the veteran was returned to full-duty without 
restrictions.

In testimony before the Board in April 2007, the veteran 
testified that due to treatment of his hepatitis C, he missed 
one year of work in 2002 and did not work for about three 
months (twenty-five percent) in 2003.  Accordingly, the Board 
finds that the RO should make a more specific finding as to 
whether the facts of this case meet the criteria for 
submission to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration 
of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for an increased 
rating for hepatitis C with consideration 
of whether referral for consideration of 
an extraschedular rating is warranted.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

